Citation Nr: 0127589	
Decision Date: 12/21/01    Archive Date: 12/28/01

DOCKET NO.  99-24 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether there is new and material evidence sufficient to 
reopen a claim of entitlement to service connection for 
residuals of a right acromioclavicular separation.

2.  Whether there is new and material evidence sufficient to 
reopen a claim of entitlement to service connection for 
residuals of bunionectomy and osteotomy, 1st 
metatarsophalangeal, left foot.

3.  Entitlement to an evaluation in excess of zero percent 
for residuals of bilateral herniorrhaphy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty for training from October 
2, 1975, to December 12, 1975, and on active duty from April 
1979 to October 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 1998 from 
the Los Angeles, California, regional office (RO) of the 
Department of Veterans Affairs (VA) which determined that new 
and material evidence had not been submitted sufficient to 
reopen prior denied claims for service connection for 
residuals of a right acromioclavicular separation and 
residuals of bunionectomy and osteotomy, 1st 
metatarsophalangeal joint, left foot.  This rating decision 
also denied a rating in excess of zero percent for residuals 
of a bilateral herniorrhaphy.

REMAND

The record indicates that the veteran requested a hearing 
before a hearing officer at the RO in his October 1999 Notice 
of Disagreement.  The RO advised the veteran of the date of 
the hearing in a letter sent on October 16, 1999, to a street 
address in Gardena, California.  The letter was returned to 
the RO by the United States Postal Service (USPS) with what 
appears to reflect a General Delivery address.  In December 
1999 the representative advised the RO that the veteran was 
homeless and that the address on record "is a good 
address."  The RO then rescheduled the hearing and sent the 
notice to the same street address.  The notice was not 
returned as undeliverable and the veteran reported for his 
hearing on January 20, 2000.  In his substantive appeal, 
filed on the same date, the veteran requested a personal 
hearing before a Member of the Board sitting at the local RO 
(Travel Board).  

In February 2000, the RO sent a Hearing Officer 
Decision/Supplemental Statement of the Case to the veteran at 
the street address.  There is no indication that it was 
returned to the RO.  In July 2000, the RO wrote to the 
veteran at the same street address to clarify his request for 
a Travel Board hearing and inform him of his hearing options, 
advising him that "Unless we otherwise hear from you, your 
name will remain on the list of those who desire a hearing 
before a member of the traveling section of the BVA."  The 
letter was returned to the RO by the USPS marked "Attempted 
Not Known."  It appears that on September 8, 2000, the RO 
resent the letter to the veteran at General Delivery and 
there is no indication that it was returned by the USPS.  

Also of record are a Veterans Claims Assistance Act of 2000 
(VCAA) notification letter and several pages of enclosures, 
which were sent by the RO to the veteran at the street 
address in Gardena on June 5, 2001.  These were returned to 
the RO with the notation "Attempted Not Known."  

There is no indication in the record that the July 2000 
letter to the veteran, informing him that he would remain on 
the list for a Travel Board hearing if he did not respond, 
was not deliverable when it was readdressed to him at General 
Delivery.  Thus, it is not apparent why the RO returned the 
case to the Board without scheduling the veteran for a Travel 
Board hearing and then notifying him at General Delivery of 
the date of the hearing.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

The veteran should be scheduled to appear 
at a personal hearing before a Member of 
the Board sitting at the local RO.  
Proper notification should be sent to the 
veteran at General Delivery (and/or any 
other address current at the time 
notification is sent).  The veteran may 
submit any other evidence or argument 
that may be pertinent to his appeal at 
that time.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case. The purpose of the remand is to accord the veteran due 
process of law. No action is required of the veteran until he 
receives further notice.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.
	

		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

